Exhibit 10.2

MSC.SOFTWARE CORPORATION

2006 PERFORMANCE INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of March 11, 2009
by and between MSC.Software Corporation, a Delaware corporation (the
“Corporation”), and Ashfaq A. Munshi (the “Participant”).

W I T N E S S E T H

WHEREAS, pursuant to the MSC.Software Corporation 2006 Performance Incentive
Plan (the “Plan”), the Corporation has granted to the Participant effective as
of the date hereof (the “Award Date”), a credit of stock units under the Plan
(the “Stock Unit Award” or “Award”), upon the terms and conditions set forth
herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant a Stock Unit Award with respect to an aggregate of 44,843
stock units (subject to adjustment as provided in Section 7.1 of the Plan) (the
“Stock Units”). As used herein, the term “stock unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of the Corporation’s Common Stock (subject to adjustment
as provided in Section 7.1 of the Plan) solely for purposes of the Plan and this
Agreement. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Stock Units vest pursuant to Section 3. The Stock Units shall not be treated as
property or as a trust fund of any kind.

3. Vesting. Subject to Section 8 and Section 9 below, the Award shall vest and
become nonforfeitable with respect to all of the Stock Units (subject to
adjustment under Section 7.1 of the Plan) on the first anniversary of the Award
Date.

4. Continuance of Employment or Board Service. The vesting schedule requires
continued employment or service as a member of the Board of Directors of the
Corporation through the applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Agreement. Employment or Board service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 8(a) below or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed

 

1



--------------------------------------------------------------------------------

by or in service to the Corporation or any Subsidiary, interferes in any way
with the right of the Corporation or any Subsidiary at any time to terminate
such employment or services, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Participant’s other compensation or
benefits. Nothing in this paragraph, however, is intended to adversely affect
any independent contractual right of the Participant without his consent
thereto.

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

(b) Dividend Equivalent Rights Distributions. In the event that the Corporation
pays an ordinary cash dividend on its Common Stock and the related dividend
payment record date occurs at any time after the Award Date and before all of
the Stock Units subject to the Award have either been paid pursuant to Section 7
or terminated pursuant to Section 8(a), the Corporation shall credit the
Participant as of such record date with an additional number of Stock Units
equal to (i) the per-share cash dividend paid by the Corporation on its Common
Stock with respect to such record date, multiplied by (ii) the total number of
outstanding and unpaid Stock Units (including any dividend equivalents
previously credited hereunder) (with such total number adjusted pursuant to
Section 7.1 of the Plan and/or Section 9 hereof) subject to the Award as of such
record date, divided by (iii) the fair market value of a share of Common Stock
(as determined under the Plan) on such record date. Any Stock Units credited
pursuant to the foregoing provisions of this Section 5(b) shall be subject to
the same vesting, payment and other terms, conditions and restrictions as the
original Stock Units to which they relate. No crediting of Stock Units shall be
made pursuant to this Section 5(b) with respect to any Stock Units which, as of
such record date, have either been paid pursuant to Section 7 or terminated
pursuant to Section 8(a).

6. Restrictions on Transfer. Neither the Stock Unit Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.

7. Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following (and in all events within two and one-half
months after) each vesting of the applicable portion of the total Award pursuant
to Section 3 or Section 8, the Corporation shall deliver to the Participant a
number of shares of Common Stock (either by delivering one or more certificates
for such shares or by entering such shares in book entry form, as determined by
the Corporation in its discretion) equal to the number of Stock Units subject to
this Award that vest on the applicable vesting date, unless such Stock Units
terminate prior to the given vesting date pursuant to Section 8(a). The
Corporation’s obligation to deliver shares of Common Stock or

 

2



--------------------------------------------------------------------------------

otherwise make payment with respect to vested Stock Units is subject to the
condition precedent that the Participant or other person entitled under the Plan
to receive any shares with respect to the vested Stock Units deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan. The Participant shall have no further
rights with respect to any Stock Units that are paid or that terminate pursuant
to Section 8(a).

8. Effect of Termination of Employment and Board Service or Change in Control
Event.

(a) Termination of Employment and Board Service. Subject to Section 8(b), the
Participant’s Stock Units shall terminate to the extent such units have not
become vested prior to the first date the Participant is no longer either
employed by the Corporation or one of its Subsidiaries, or is no longer serving
as a member of the Board of Directors, regardless of the reason for the
termination of the Participant’s employment with the Corporation or a
Subsidiary, or service as a member of the Board of Directors, whether with or
without cause, voluntarily or involuntarily (vesting continues as long as
Participant is either employed by the Corporation or serves as a member of the
Board of Directors). If any unvested Stock Units are terminated hereunder, such
Stock Units shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Corporation and
without any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be, unless otherwise provided for in
this Agreement.

(b) Possible Acceleration in Connection With a Change in Control Event. If a
Change in Control Event occurs while employed or serving as a member of the
Board of Directors, any Stock Units subject to the Award that are not then
otherwise vested (and have not previously terminated pursuant to this Agreement)
shall automatically become vested upon the occurrence of such event; provided,
however, that in the event that the Participant is covered at the relevant time
by an employment, severance, change in control or similar agreement or
arrangement with the Corporation that provides a greater benefit with respect to
the Stock Units in the circumstances, the Participant shall be entitled to
receive such greater benefit as provided in such other agreement or arrangement.
For purposes of this Agreement, the term “Cause” shall mean the occurrence of
one or more of the following: (i) any act or failure to act within the control
of the Participant done with the intent to harm the interests of the Corporation
or any Subsidiary; (ii) any act of fraud by the Participant in the performance
of the Participant’s duties for or responsibilities to the Corporation or any
Subsidiary; (iii) any breach of fiduciary duty in the performance of the
Participant’s duties for or responsibilities to the Corporation or any
Subsidiary; (iv) the commission by the Participant of a felony or a crime
involving an act of moral turpitude; or (v) willful or repeated failure by the
Participant to adequately perform the Participant’s duties or responsibilities,
and the failure of the Participant to cure such performance issue within
fourteen (14) days following receipt of written notice thereof to the
Participant specifying such breach.

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such

 

3



--------------------------------------------------------------------------------

adjustment shall be made with respect to any ordinary cash dividend for which
dividend equivalents are credited pursuant to Section 5(b).

10. Tax Withholding. Subject to Section 8.1 of the Plan, upon any distribution
of shares of Common Stock in respect of the Stock Units, the Corporation shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates. In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

11. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

12. Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

13. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

14. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on

 

4



--------------------------------------------------------------------------------

the part of the Corporation as to amounts payable and shall not be construed as
creating a trust. Neither the Plan nor any underlying program, in and of itself,
has any assets. The Participant shall have only the rights of a general
unsecured creditor of the Corporation with respect to amounts credited and
benefits payable, if any, with respect to the Stock Units, and rights no greater
than the right to receive the Common Stock as a general unsecured creditor with
respect to Stock Units, as and when payable hereunder.

15. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

17. Governing Law and Choice of Venue. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without regard to conflict of law principles thereunder. For purposes of
litigating any dispute that arises under the Award or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation shall be conducted in the courts of
Orange County, California, or the federal courts for the United States for the
Central District of California, and no other courts, where this Award of Stock
Units is made and/or to be performed.

18. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. The
Agreement shall be construed and interpreted consistent with that intent.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

MSC.SOFTWARE CORPORATION,

a Delaware corporation

    PARTICIPANT By:  

/s/ John A. Mongelluzzo

   

/s/ Ashfaq A. Munshi

Print Name:   John A. Mongelluzzo     Signature Its:   Executive Vice President,
Business Administration, Legal Affairs and Secretary    

Ashfaq A. Munshi

Print Name

 

6